Citation Nr: 0634173	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  00-15 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from August 1947 to July 1950 and from 
December 1950 to June 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 1999 
rating decision of the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  The case was previously 
before the Board in April 2001, March 2003 (when the Board 
pursued development under authority then in effect), and 
September 2003 when it was remanded for further development 
prior to consideration of whether new and material evidence 
had been submitted to reopen the claim.  

Although the RO reopened the appellant's claim and decided 
the issue on the merits in November 2002, the question of 
whether new and material evidence has been received to reopen 
such claim must be addressed in the first instance by the 
Board because the issue goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.

In May 2001, the RO asked the appellant whether she was 
claiming there was clear and unmistakable error (CUE) in a 
prior rating decision; if so, she was asked to specify which 
rating decision and the error of fact or law alleged.  In 
June 2001, the appellant responded that she was alleging CUE 
in the January 1978 rating decision.  However, she did not 
allege an error of fact or law; instead, she noted she did 
not get to review the veteran's claims file.  The RO did not 
adjudicate the claim further, apparently considering that any 
CUE claim was abandoned since no specific error of fact or 
law was alleged.  Thus, the issue of CUE in the January 1978 
rating decision is not before the Board. 
FINDINGS OF FACT

1. A final rating decision in July 1996 declined to reopen 
the appellant's claim seeking service connection for cause of 
the veteran's death, which was previously denied (in January 
1978) on the basis that his death was not related to a 
disability that was incurred in or aggravated by service.

2. Evidence received since the July 1996 rating decision 
bears directly and substantially upon the matter of service 
connection for the cause of the veteran's death, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. During his lifetime, the veteran did not establish service 
connection for any disability.

4. The veteran died in September 1977; the immediate cause of 
his death was gastrointestinal hemorrhage and pneumonia; 
cirrhosis of the liver, ascites, esophageal varices, and 
hepatic encephalopathy were listed as contributing causes on 
his death certificate.

5. None of the immediate or contributory causes of the 
veteran's death were incurred in or aggravated by service, 
and they are not otherwise shown to have been related to his 
service; cirrhosis of the liver was not manifested in service 
or in the first postservice year.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim 
of entitlement to service connection for the cause of the 
veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) (effective for 
claims to reopen filed prior to August 29, 2001).

2. Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1310, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Initially, the Board notes that a July 1999 letter provided 
the appellant with notice regarding the definition of new and 
material evidence and what information was necessary to 
reopen her claim for service connection for cause of the 
veteran's death as is required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).   The Board finds that, inasmuch as the 
determination below reopens the claim, any error in the 
notice content or timing on that aspect of the appeal is 
harmless.  

Regarding the underlying claim of service connection for 
cause of the veteran's death, the appellant was advised of 
VA's duties to notify and assist in the development of the 
claim.  While she did not receive complete notice prior to 
the initial rating decision, a March 2004 letter provided 
certain essential notice before the readjudication of her 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  This letter explained the evidence necessary to 
substantiate her claim, the evidence VA was responsible for 
providing, the evidence she was responsible for providing, 
and advised her to submit any evidence or provide any 
information she had regarding her claim.  She has had ample 
opportunity to respond/ supplement the record and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  
Additionally, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the July 2006 
supplemental statement of the case informed the appellant of 
effective date criteria.

The veteran's pertinent treatment records have been secured.  
The RO twice attempted to obtain records from private 
treatment doctor H. C. W., but was informed by March 2002 and 
March 2004 letters that his office no longer had the 
veteran's records on file.  A March 2002 response from the 
Bay Pines, Florida VA hospital stated that it did not have 
any records on file for the veteran.  The appellant has not 
identified any other pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.




B.	Factual Background

The appellant's initial claim seeking service connection for 
the cause of the veteran's death was denied by the RO in 
January 1978 based on a finding that a disability incurred in 
or aggravated by active service was not the principal or 
contributory cause of the veteran's death.  The appellant did 
not appeal this decision, and it became final.  A rating 
decision in July 1996 declined to reopen the claim.  The 
appellant submitted a notice of disagreement with this 
decision in March 1997, but did not timely perfect an appeal 
(the RO received her substantive appeal in October 1998).  
Thus, the July 1996 decision is final. 

The evidence of record in July 1996 included service medical 
records that were negative for complaints, findings, 
treatment, or diagnosis relating to gastrointestinal 
hemorrhage, pneumonia, cirrhosis of the liver, ascites, 
esophageal varices, or hepatic encephalopathy.  In November 
1948, the veteran reported that he drank socially.  In 1952 
the veteran was treated for malaria; on June 1959 
examination, it was noted there had not been any recurrence.  
During periodic physicals and on retirement examination the 
veteran reported he was in excellent health; clinical 
examinations revealed no pertinent abnormalities.

The veteran's September 1977 death certificate lists the 
immediate cause of death as gastrointestinal hemorrhage and 
pneumonia.  Cirrhosis, ascites, esophageal varices, and 
hepatic encephalopathy were listed as contributory causes.  

July to August 1977 private treatment records from Orange 
Memorial Hospital show the veteran was admitted with a 
history of cirrhosis of the liver.  It was noted he had a 
"[h]eavy alcohol intake history through the past years."  A 
liver scan provided the impression of an enlarged liver, a 
somewhat enlarged spleen, and an apparent increase in blood 
cell formation in the spine; these changes were noted to 
"very possibl[y]" be based on cirrhosis.  A radiological 
scan revealed ascites.
In a January 1978 statement, the appellant reported the 
veteran had a severe drinking problem during service; she 
submitted a service personnel record that indicates the 
veteran was cited for misconduct in May 1961 and she alleged 
that the misconduct resulted from his alcoholism.  

Evidence received subsequent to the July 1996 rating decision 
includes:

*	A July 1977 VA treatment record which shows the veteran 
was admitted with a diagnosis of cirrhosis of the liver 
and ascites.  He stated he had been a heavy whiskey 
drinker in the past, but recently his alcohol intake had 
been moderate.  

*	A September 1977 autopsy report which includes findings 
of cirrhosis of the liver with alcoholic hepatitis and 
ascites; esophageal varices, ruptured with massive 
recent gastrointestinal hemorrhage; pancreatitis, 
chronic and acute; pulmonary congestion, acute and 
chronic, more severe on the right; aortic 
atherosclerosis; cholecystitis, chronic with atrophy of 
the gallbladder; and osteoporosis and osteoarthritis.  
It was noted that the veteran had a history of malaria 
and leukocytosis.  

*	August 1996 letters from the veteran's daughter and son 
which state that he was an alcoholic throughout their 
lifetimes.  The daughter said she always remembered him 
being under the influence and that a day did not go by 
that he did not drink.  She noted that after he returned 
from Vietnam his drinking increased because of his 
nightmares and it continued until his death.

*	An August 1996 statement from the appellant's sister 
reports that she knew the veteran had a drinking problem 
because she had seen him drunk before and he had called 
her when he was drunk.  She noted he was probably a nice 
person sober, but she never saw him that way.  She also 
attested that the veteran was admitted to the Bay Pines 
VA hospital in approximately 1974 because of a seizure.  
She visited him while he was hospitalized there.

*	A March 1997 statement from the appellant includes 23 
pictures of the veteran during service in settings with 
alcoholic beverages.  She alleged that his alcoholism 
was caused by the pressure and stress he experienced 
during active duty and that the alcoholism eventually 
resulted in his death.  

*	A June 1999 statement from the appellant reports that 
the veteran's alcoholism developed immediately after he 
enlisted in the military and that he was under age when 
it began.  

C.	Legal Criteria

As noted above, the appellant's claim to reopen her claim of 
entitlement to service connection for cause of the veteran's 
death was denied in July 1996.  She was properly notified of 
the decision and of her appellate rights, and she did not 
timely perfect an appeal.  Accordingly, the July 1996 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 
20.302, 20.1103.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c).  However, a claim 
on which there is a final decision may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  "New 
and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a); see Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  [An amended version of 38 C.F.R. 
§ 3.156(a) is effective only for claims filed on or after 
August 29, 2001.  Here, the petition to reopen was filed 
before that date.  Hence, the new 38 C.F.R. § 3.156(a) does 
not apply.]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and cirrhosis of the 
liver becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Analysis

Reopening of the Claim

Evidence received since the July 1996 rating decision was not 
previously of record, is relevant, and is so significant that 
it must be considered to decide fairly the merits of the 
claim of service connection for the cause of the veteran's 
death.  The claim was denied previously by the RO based on a 
finding that none of the immediate or contributory causes of 
the veteran's death were incurred in or aggravated by 
service.  Additional medical records and lay witness 
statements have been submitted showing the veteran had a 
history of cirrhosis of the liver and that he may have been 
an alcoholic during service.  That evidence is sufficient to 
reopen the claim of service connection for cause of the 
veteran's death, as it bears directly on the matter at hand 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Thus, it is new and material and the 
claim may be, and is, reopened.

De Novo Review - Service Connection for Cause of the 
Veteran's Death

At the outset, the Board notes that the RO already reopened 
the claim and adjudicated the matter de novo before 
certifying the appeal for Board review.  Thus, the appellant 
is not prejudiced by the Board's proceeding with de novo 
review of this claim without returning the case to the RO for 
their initial de novo consideration upon the Board's 
reopening of the claim.  

There is no evidence that the veteran had any signs or 
symptoms during service of the immediate and contributory 
causes of death, to include gastrointestinal hemorrhage, 
pneumonia, cirrhosis of the liver, ascites, esophageal 
varices, or hepatic encephalopathy.  Also, the evidence does 
not show that cirrhosis of the liver was manifested in his 
first postservice year.  While August and September 1977 
medical records indicate he had a history of cirrhosis of the 
liver, the first competent medical evidence showing such a 
diagnosis was in 1977, about nine years after the veteran's 
discharge from service.  Consequently, service connection for 
the cause of the veteran's death on the basis that the 
diseases that were the primary or contributory causes of 
death became manifest in service (or on a presumptive basis 
as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309) is not warranted.

The appellant's theory of entitlement to the benefit sought 
is that the veteran's death, and specifically the 
contributing cause of death of cirrhosis of the liver, was 
precipitated by alcoholism that began during his service.  
The Board notes that the appellant has presented pictures and 
lay statements attesting that the veteran likely was an 
alcoholic during service and that his alcoholism began while 
he was in service.  However, 38 U.S.C.A. §§ 105(a), 1110 
precludes compensation where the "disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The United States Court of Appeals for the Federal 
Circuit has held that these sections preclude compensation 
for 1) a primary alcohol abuse disability incurred during 
service, and 2) any secondary disability (such as cirrhosis 
of the liver) resulting from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).  Hence, evidence showing the veteran was an alcoholic 
during service does not help to establish that cirrhosis of 
the liver was incurred in or aggravated by service, since it 
is shown to be a disability that was secondary to alcohol 
abuse.  The law specifically precludes compensation in such 
cases.  Hence, the preponderance of the evidence is against 
the appellant's claim and it must be denied.



ORDER

The appeal to reopen a claim of service connection for the 
cause of the veteran's death is granted; however, service 
connection for the cause of the veteran's death is denied on 
de novo review.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


